987 So.2d 242 (2008)
Steve L. COUCH, Appellant,
v.
Terry H. WADE, f/k/a Terry Couch, Appellee.
No. 2D07-2310.
District Court of Appeal of Florida, Second District.
August 1, 2008.
Virginia R. Vetter, Tampa, for Appellant.
Whitney G. Krause, DCMA, Orlando, for Appellee.
PER CURIAM.
Steve L. Couch appeals an order of civil contempt contending that the trial court erred in several regards. We find one contention meritorious. We conclude the trial court erred by failing to review the transcript of proceedings before approving the general master's report and recommendation. We note that the transcript was received beyond the date established by order of the court but was before the trial court prior to its ultimate determination of the appropriateness of the general master's report and recommendation. Due to the unique facts presented in our record, we reverse and set aside the order of contempt and remand for further proceedings to include a review of Mr. Couch's exceptions and of the transcript of proceedings.
*243 Reversed and remanded with instruction.
ALTENBERND, CASANUEVA, and CANADY, JJ., Concur.